DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: Line 14 of the claim recites in part “acquiring a third volume” but it is unclear how one is to obtain a volume of space, such as a volume within the claimed internal spaces of the multiple chambers. It appears that, based upon Applicant’s disclosure, such as ¶ 5 of the as-filed specification, that Applicant is using the term “acquiring” in the sense that a volume is “determined”, “ascertained”, or “calculated”. However, because “acquiring” could be interpreted in the claim as “attaining” and it is unclear how one obtains or attains such a volume, the scope of the claim is rendered unclear.
For purposes of expedient examination, the examiner is interpreting the term “acquiring” to be synonymous with “calculating” rather than “attaining” or “calculating”. The examiner recommends explaining in remarks how Applicant believes the instant rejection is overcome by indicating examples in Applicant’s disclosure and/or amending the claim to render the above rejection moot, e.g. by replacing the term “acquiring” with another term, such as one listed above.

As to claims 2-8: Each of said claims also recites, in part, “acquiring” a volume and accordingly is also rejected under 35 U.S.C. 112 for reasons similar to claim 1 above but not repeated herein for brevity.
Additionally, each of said claims depends ultimately from claim 1 and accordingly each inherits the indefiniteness of claim 1 for the reasons indicated above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of calculating multiple chamber pressure sensors without significantly more. The claim(s) recite(s) acquiring (interpreted as calculating, see the below 35 U.S.C. 112 rejection of the instant claim) volume sizes from among multiple gas flow paths that connect to multiple gas suppliers that each supply a gas to multiple chambers which each have chamber pressure sensors. This judicial exception is not integrated into a practical application because each of the structures recited in the claim do not require any specific structures to carry out the abstract idea beyond only generically recited gas flow paths, chamber sensors, gas suppliers, and exhausters. The further recited steps only require calibrating a selected chamber pressure sensor in a specific, sequential manner but also do not require any further specific structure that could be considered significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the above listed example structures, including chambers, pressure sensors, gas suppliers, exhausters, and flow paths, are recited generically and are used solely in a conventional manner, i.e. to calibrate pressure sensors in a sequential manner after calculating different volumes in multiple chambers.

The examiner recommends either explaining how certain features of the claim are believed to constitute “significantly more” than what it conventional and/or amending the claim to include features that Applicant believes to constitute “significantly more”.

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Weindl US PG-PUB 2018/0188101 A1 discloses a method for calibrating flow meters and appears pertinent to Applicant’s disclosure.
	Amikura et al. US PG-PUB 2018/0073911 A1 discloses a method of calculating volumes in a pressure system and appears to be pertinent to Applicant’s disclosure.
	Cruse et al. US PG-PUB 2011/0265549 A1 discloses methods and apparatus for calibrating a plurality of gas flows in a substrate processing system and appears to be pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856